Citation Nr: 0510627	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, now rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to March 
1990, with additional service on active duty for training 
from October 1984 to April 1985.
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied a claim for an increased rating for 
service-connected bilateral pes planus (rated 10 percent 
disabling).  The veteran testified before the Board at a 
hearing held in Washington, D.C., in March 2004.  In July 
2004, the Board remanded the case for additional development, 
and the case is now again before the Board for further review 
on appeal.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's bilateral pes planus is not manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities. 


CONCLUSION OF LAW

The criteria for an increase in a 10 percent rating for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection and a 10 percent rating have been in 
effect for bilateral pes planus since March 1990.  The 
veteran seeks an increased rating.  She contends that her 
feet constantly ache and are constantly swollen.  She also 
states that they throb and cause discomfort, rendering her 
unable to walk or run long distances, to play basketball, to 
ride a bicycle, or to wear heeled shoes for significant 
length of time.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the issues in this case 
are entitlement to an increased rating, the present level of 
the disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

A 10 percent rating is warranted for moderate bilateral 
flatfoot (pes planus), with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; a 20 percent 
rating would be warranted if these symptoms were unilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  These criteria have 
been in effect during the entire pendency of the veteran's 
claim.

According to two letters, dated in 1996, from a private 
treating doctor, John Pace, M.D., the veteran had been 
complaining of foot pain that was worse on extended standing.  
Her chronic flat feet and plantar fasciitis warranted 
bilateral arch supports and limited standing.  The doctor 
encouraged the veteran to sit for several minutes for every 
15 minutes of standing duty; he also wrote that the foot 
condition made wearing dress boots intolerable.

At the March 2004 hearing before the Board, the veteran 
testified that walking about two blocks causes pain on the 
bottoms of his feet and that the skin on the sides of the big 
toes has calluses.  The veteran also stated that she had 
difficulty standing due to pain.  

The VA has afforded the veteran two examinations (in May 2001 
and August 2004) to assess the bilateral pes planus.  

On the May 2001 examination conducted for the VA, the veteran 
reported pain at rest, on standing, and on walking.  She also 
described weakness, swelling, heat, redness, aching, and 
throbbing.  She reported intermittent flare-ups that were 
distressing; they occurred monthly and lasted for at least 
two days.  Her symptoms were exacerbated by standing, walking 
for long periods of time, or engaging in any athletic 
activities.  She had been taking Ibuprofen and wrapping her 
feet with special wraps.  On actual examination, the 
veteran's posture was normal; her gait was also normal, and 
she had no limitation of standing or walking.  Her feet 
showed no signs of abnormal wear, calluses, or breakdown.  
She wore corrective shoes and inserts.  She had bilateral 
flatfeet.  However, her non-weightbearing and weightbearing 
alignments of the Achilles tendons were good.  Examination 
revealed no painful motion, edema, instability, or weakness.  
There were no skin or vascular changes.  She did not have 
hallux valgus.  Reflexes, motor function, and sensory 
function were normal in the lower extremities; she did not 
have muscle atrophy.  X-rays confirmed bilateral pes planus.  
The diagnosis was acquired bilateral flat feet.

On the August 2004 VA examination, the veteran reported pain 
in both feet, aggravated by prolonged standing, walking, 
running, and jogging.  She denied any hospitalization or 
surgery for the pes planus; she was not taking medication.  
She also reported that she had not missed any work in the 
last year because of her pes planus.  She described walking 
every evening for 30 minutes; she also described running 
after children.  Four months ago, a VA clinic had provided 
her with orthotics.  On the examination, the veteran walked 
briskly in the hallway, without assistive device; her gait 
and posture were normal.  She could walk on her heels and 
toes.  There was no hind foot valgus deformity, tendo 
Achilles tightening, callosity, hallux valgus, or hammertoe 
deformity of either foot.  She had flexible pes planus of the 
right foot on standing position, as well as a mild formation 
of arch.  There was no tenderness or pain on manipulation of 
the feet.  Also, there was no tenderness on the plantar 
aspect of feet or at the heels.  Circulation sensation was 
intact.  There was no uneven wear of shoes.  It was noted 
that the veteran was currently using shoe inserts.  The 
diagnosis was bilateral flexible pes planus.  The examiner 
commented that the veteran had limitation in prolonged 
standing, walking, running, and jogging due to chronic 
bilateral discomfort.  However, there was no evidence of 
further limitation due to further loss of motion, 
incoordination, weakness, or flare-up.  There was no 
documentation of incapacitation during flare-ups.  The 
examiner stated that the veteran's bilateral pes planus had 
no adverse impact on her present usual occupation or daily 
activities.  She also noted that the veteran had not been 
absent from work in the last year because of her pes planus.  

The medical evidence shows that the veteran's bilateral pes 
planus is not severe.  There is no objective evidence of 
marked deformity (pronation, abduction, etc.), of pain on 
manipulation and use accentuated, of indication of swelling 
on use, or of characteristic callosities.  Indeed, the 
examinations have found no significant limitation of function 
due to the veteran's bilateral pes planus.  The record shows 
that she walks 30 minutes every evening.  Limitations have 
included restrictions on standing or walking for prolonged 
periods and inability to wear dress boots or heeled shoes.  
But, as the examiner commented on the 2004 VA examination, 
the veteran's bilateral pes planus has no adverse impact on 
her present usual occupation or daily activities.  The Board 
has considered the veteran's testimony and statements, as 
well as the 1996 letters from a private doctor.  However, the 
objective evidence does not meet the criteria for an 
increased rating under DC 5276.

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral pes planus warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
"benefit-of-the-doubt" rule is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


Veterans Claims Assistance Act of 2000

The Board has also considered if the VA has complied with the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), which was signed into 
law on November 9, 2000, and its implementing regulations.  
38 C.F.R. § 3.159 (2004).  These changes enhanced the 
notification and assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
July 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed her of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to her throughout the adjudication of the claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support her 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in her 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2003 and July 2004; a 
statement of the case in September 2002; and a supplemental 
statement of the case in January 2005.  The correspondence 
and adjudicative documents also discussed specific evidence 
and the particular legal requirements applicable to the 
veteran's claim.  Taken together, all of these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

In addition, the VA has obtained all relevant evidence and 
has afforded the veteran several examinations in connection 
with her claim.  Thus, the VA has complied with all duties to 
assist the veteran in securing relevant evidence.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

The claim for an increased rating for bilateral pes planus is 
denied. 


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


